J-A29004-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    BARBARA F. MAGUIRE                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES T. MAGUIRE                           :
                                               :
                       Appellant               :   No. 340 WDA 2019

                Appeal from the Decree Dated February 4, 2019
     In the Court of Common Pleas of Butler County Civil Division at No(s):
                             F.C. No. 15-90180-D


BEFORE:      BENDER, P.J.E., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED FEBRUARY 07, 2020

        James T. Maguire (Husband) appeals from the February 4, 2019 decree

in divorce from Barbara F. Maguire (Wife). Additionally, in an order, dated

November 13, 2018, the trial court denied Husband’s exceptions to the

Master’s Report and adopted the Master’s Report, incorporating it into its

November order relating to the division of marital property.1 After review, we

affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Husband initially appealed from the November 13, 2018 trial court order.
However, in an order dated January 17, 2019, this Court dismissed Husband’s
appeal because no final decree in divorce had been entered. See Campbell
v. Campbell, 516 A.2d 363 (Pa. Super. 1986) (stating that an appeal of
equitable distribution prior to the entry of a decree of divorce is interlocutory).
After the divorce decree was entered on February 4, 2019, Husband filed an
appeal on March 1, 2019, which is now the appeal before this Court.
J-A29004-19



       Before we may reach any issues raised in Husband’s appeal, we must

address Wife’s Motion to Quash Husband’s appeal based upon his failure to

conform to the Pennsylvania Rules of Appellate Procedure, which Wife

contends substantially inhibited both her ability to respond and this Court’s

ability to properly review the matter. In her Motion to Quash, Wife specifically

asserts that Husband’s designation of the parts of the record was not filed as

required by Pa.R.A.P. 2154(a).2 Wife also claims that the reproduced record

did not contain a copy of the Master’s Report, which is essentially the basis

for the trial court’s decision. Additionally, Wife points out that Husband’s brief

fails to include citations to the record to accompany the facts upon which he

relies, contending that this omission violated Pa.R.A.P. 2117(a)(4)3 and

Pa.R.A.P. 2119(e).4 Furthermore, Wife asserts that Husband’s Statement of

Questions Involved lists 27 separate issues, which are not concise and include
____________________________________________


2 Rule 2154 requires the filing of a designation of the parts of the record that
the appellant intends to reproduce, and a brief statement of the issues he
intends to present.

3 Rule 2117(a)(4) requires that in the statement of the case section of the
appellant’s brief, he or she must provide “[a] closely condensed chronological
statement, in narrative form, of all the facts which are necessary to be known
in order to determine the points in controversy, with an appropriate reference
in each instance to the place in the record where the evidence substantiating
the fact relied on may be found.”

4 Rule 2119(e) requires that in the argument section of the appellant’s brief,
he or she must “set forth … either a specific cross-reference to the page or
pages of the statement of the case which set forth the information relating
thereto as required by Pa.R.A.P. 2117(a)….”




                                           -2-
J-A29004-19



unnecessary detail, thus, violating Pa.R.A.P. 2116(a).5       Lastly, Wife cites

Pa.R.A.P. 2101, which provides that:

       Briefs and reproduced records shall conform in all material
       respects with the requirements of these rules as nearly as the
       circumstances of the particular case will admit, otherwise they
       may be suppressed, and, if the defects are in the brief or
       reproduced record of the appellant and are substantial, the appeal
       or other matter may be quashed or dismissed.

Thus, Wife argues that in light of Husband’s numerous violations of the rules,

his appeal should be quashed.

       We decline to quash Husband’s appeal despite the numerous violations

of the rules he has committed, the most egregious of which are the lengthy

list of issues raised and his failure to provide citations to the record. Despite

Husband’s breach of the rules, we conclude that Wife’s brief provides a clear,

substantive argument that reveals she was not prejudiced. Moreover, we are

not precluded from performing effective appellate review.       See Grimm v.

Universal Medical Services, Inc., 156 A.3d 1282, 1284 n.2 (Pa. Super.

2017) (admonishing the appellant for noncompliance with the rules but

refusing to quash the appeal because this Court was not precluded from

properly evaluating and addressing the issues raised); see also Hagel v.

United Lawn Mower Sales and Service, Inc., 653 A.2d 17, 19 (Pa. Super.



____________________________________________


5 Rule 2116(a) requires initially that “[t]he statement of the questions involved
must state concisely the issues to be resolved, expressed in the terms and
circumstances of the case but without unnecessary detail. The statement will
be deemed to include every subsidiary question fairly comprised therein.”

                                           -3-
J-A29004-19



1995) (noting that defects in the reproduced record were not serious enough

to preclude the proper evaluation of the substantive arguments).

      Therefore, we now turn to the substance of Husband’s appeal, and are

guided by the following principles:

            Our standard of review in assessing the propriety of a
            marital property distribution is whether the trial court
            abused its discretion by a misapplication of the law or
            failure to follow proper legal procedure. An abuse of
            discretion is not found lightly, but only upon a showing
            of clear and convincing evidence.

      Smith v. Smith, 904 A.2d 15, 18 (Pa. Super. 2006) (quoting
      McCoy v. McCoy, 888 A.2d 906, 908 (Pa. Super. 2005)). As we
      previously observed, in the context of an equitable distribution of
      marital property, a trial court has the authority to divide the award
      as the equities presented in the particular case may require.
      Mercatell [v. Mercatell], 854 A.2d [609,] 611 [(Pa. Super.
      2004)]. “In determining the propriety of an equitable distribution
      award, courts must consider the distribution scheme as a whole.
      We measure the circumstances of the case against the objective
      of effectuating economic justice between the parties and achieving
      a just determination of their property rights.” Morgante v.
      Morgante, 119 A.3d 382, 387 (Pa. Super. 2015) (quoting Biese
      v. Biese, 979 A.2d 892, 895 (Pa. Super. 2009)). “[A] master’s
      report and recommendation, although only advisory, is to be given
      the fullest consideration, particularly on the question of credibility
      of witnesses, because the master has the opportunity to observe
      and assess the behavior and demeanor of the parties.” Moran v.
      Moran, 839 A.2d 1091, 1095 (Pa. Super. 2003).

Cook v. Cook, 186 A.3d 1015, 1025-26 (Pa. Super. 2018).

      Our review of Husband’s 27 issues reveals that he is simply contending

that the trial court’s findings of fact and credibility determinations are in error.

In other words, Husband is essentially arguing that in making specific findings,

the court should have considered and found credible his testimony relating to



                                       -4-
J-A29004-19



the value of various items of real and personal property and his contributions

of time and money to the accumulation of the marital property.          Husband

overlooks this Court’s standard of review that compels us to defer to the trial

court’s factual findings so long as they are supported by the record. See M.G.

v. L.D., 155 A.3d 1083, 1091 (Pa. Super. 2017). See also In re Donna W.,

472 A.2d 635, 639 (Pa. Super. 1984) (stating that “an appellate court is not

free to nullify the fact-finding function of the hearing judge but, rather, is

bound by, and must accept as its point of departure, the facts as found by the

trial judge”). Moreover, “the credibility of the witnesses and the weight to be

given to their testimony by reason of their character, intelligence, and

knowledge of the subject can best be determined by the judge before whom

they appear.” In re Donna W., 472 A.2d at 639. Our review of the record

reveals that the trial court’s findings, with its reliance on the Master’s Report,

are supported by the record. Therefore, we conclude there is no basis upon

which to reverse the trial court’s decision and Husband has not convinced us

otherwise.

      Decree in divorce affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/2020

                                      -5-